Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1310 Page 1 of 23



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

DOUGLAS CORNELL JACKSON #748757,                           Case No. 2:18-cv-00015

              Plaintiff,                                   Hon. Paul L. Maloney
                                                           U.S. District Judge
      v.

UNKNOWN KOKKO, et al.,

              Defendants.
                                      /

                       REPORT AND RECOMMENDATION

      I.   Introduction

      State prisoner Douglas Cornell Jackson filed this civil rights action pursuant

to 42 U.S.C. § 1983 on February 5, 2018.      Jackson alleges that the Defendants

violated his First, Eighth, and Fourteenth Amendment rights.

      The remaining Defendants are:        Corrections Officer (CO) Perala, Prison

Counselor Basgen (correctly spelled Bastian), CO Cordanaro, CO Skytta, CO Rule,

Law Librarian Bouchard, CO Holley, and CO Paacolon.

      This report and recommendation addresses two motions.        First, on June 26,

2019, Defendants moved for partial summary judgment to dismiss Jackson’s Eighth

Amendment claim and his First and Fourteenth Amendment access-to-the-courts

claims.    (ECF No. 65, PageID.991. 1 )   Defendants argue that Jackson’s Eighth

Amendment claims involve only temporary inconveniences and do not rise to the level



1      This case involves allegations that Defendants limited Jackson’s access to the
courts in other cases. All record citations in this report and recommendation are to
W.D. Mich. Case No. 2:18-cv-15 unless otherwise stated.
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1311 Page 2 of 23



of cruel and unusual punishment.      Defendants argue that Jackson has failed to show

actual injury in a lawsuit involving a direct appeal, a petition for writ of habeas

corpus, or a civil rights case, which is necessary showing to support an access-to-the-

courts claim.     Defendants do not request dismissal of Jackson’s First Amendment

retaliation claims.

       Second, on October 25, 2019, Jackson filed a motion for injunctive relief

requesting that the Court order Defendants and other corrections staff to stop

interfering with his litigation, return confiscated property, and transfer him to a new

prison.      (ECF No. 74, PageID.1063.)

       The undersigned respectfully recommends that the Court grant Defendants’

partial motion for summary judgment and dismiss Jackson’s First and Fourteenth

Amendment access-to-the-court claims and his Eighth Amendment claims.               In

addition, it is recommended that the Court deny Jackson’s request for immediate

injunctive relief.

       II.    Factual Allegations

       Jackson’s rather complicated factual allegations were summarized in the

Court’s June 19, 2018, opinion.     (ECF No. 12, PageID.623.)

       Plaintiff alleges that on February 16, 2017, he filed a sexual assault
       grievance against Corrections Officer James Lachance, who is not
       named as a Defendant in this case. Plaintiff complains that on June 14,
       2017, he wrote a grievance on Defendant Rule for taking various legal
       papers from him. On June 16, 2017, Defendant Rule sent Plaintiff’s legal
       property to AMF cell #1-127. Plaintiff’s legal property was a mess,
       which interfered with his pending and contemplated litigation. When
       Plaintiff complained to Defendant Rule, he wrote a retaliatory class II
       misconduct ticket on Plaintiff.

                                            2
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1312 Page 3 of 23



     On November 20, 2017, Defendant Bouchard told Plaintiff to stop filing
     civil actions against him, or he would deny Plaintiff legal writer services.
     At the time that Defendant Bouchard made the remarks, Plaintiff was
     meeting with a legal writer to work on a petition for a writ of certiorari
     in Jackson v. Bouchard, No. 17-1084 (6th Cir.), and had recently filed
     grievances on Defendant Bouchard for refusing Plaintiff’s copy requests.
     Plaintiff claims that he requires legal writer services because he only
     has an eighth grade education and is untrained in the law.

     On November 27, 2017, Plaintiff again complained about the sexual
     assault by Lachance. On December 19, 2017, Inspector Cummings
     sarcastically told Plaintiff that Internal Affairs was investigating
     Lachance. Later that day, Defendant Kokko came to take Plaintiff to
     segregation. Plaintiff was afraid and urinated on himself. Plaintiff told
     Defendant Kokko that he wanted to speak to a captain first. Thereafter,
     Defendant Perala came to Plaintiff’s cell and stated, “Since you like
     writing grievances and filing law suits against my buddies, we’ve got
     something special planned for you. I’m gonna work second shift just to
     pack your shit Mr. Lawyer.” Defendant Perala subsequently wrote a
     misconduct on Plaintiff, asserting that while packing up Plaintiff’s
     property, he discovered a loose razor blade taped to the rear side leg of
     the footlocker. Defendant Perala noted that Plaintiff had had complete
     control of the cell prior to the pack-up of his property. Defendant Perala
     later refused to let Plaintiff out of his cell for his scheduled meeting with
     a legal writer. Defendant Kokko wrote Plaintiff a misconduct for
     refusing to go to segregation.

     Later in the day on December 19, 2017, Plaintiff was taken to
     segregation without any reason being given. Plaintiff contacted
     Defendant Bouchard and requested the assistance of a legal writer on
     December 19 and 20. Plaintiff also requested reference books and a copy
     of the bar journal so that he could find addresses for pro bono attorneys
     and to state and federal courts. Plaintiff’s requests were denied. Plaintiff
     states that the actions of Defendant Bouchard prevented him from
     researching issues such as jurisdiction, venue, standing, exhaustion of
     remedies, proper defendants, and available relief. Plaintiff also asserts
     that Defendant Bouchard prevented him from filing a timely petition for
     writ of certiorari in Sixth Circuit case No. 17-1084, and from filing a
     timely appeal in Jackson v. Feliciano, No. 2:17-cv-77 (W.D. Mich.).
     Plaintiff received misconduct tickets for disobeying a direct order and
     possession of contraband, as well as a notice of intent to classify Plaintiff
     to administrative segregation.


                                          3
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1313 Page 4 of 23



     On December 20, 2017, Hearing Investigator Raymond helped Plaintiff
     to obtain requested documents and witnesses, but told Plaintiff that he
     would not provide him with the policy directive on communicable
     diseases. Plaintiff believes that the policy shows that Defendant Hill did
     not have the authority to quarantine Plaintiff. Hearing Investigator
     Raymond told Plaintiff that he belonged in segregation for refusing TB
     testing and that there was no defense to the dangerous contraband
     misconduct written by Defendant Perala. Plaintiff claims that without
     Raymond’s assistance, he could not obtain the necessary documents.
     Plaintiff alleges that at some point Defendant Hill wrote a Notice of
     Intent (NOI) to classify Plaintiff to administrative segregation for
     refusing “TB testing.” Plaintiff asserts that he never spoke to
     Defendants Hill or Borgen about TB testing and that he has no
     symptoms of TB. Plaintiff contends that Defendants Hill and Borgen
     were not authorized to send Plaintiff to quarantine. Plaintiff also states
     that the real reason he is in segregation is for punishment, not for health
     reasons.

     Also on December 20, 2017, Defendant Paacolon refused to give Plaintiff
     paper despite the fact that he was aware of Plaintiff’s pending cases and
     filing deadlines. Defendant Paacolon also refused to give Plaintiff his
     store order, even though Plaintiff had already paid for it. Plaintiff
     wrote his pleadings on a grievance form, but when he asked Defendant
     Basgen for an envelope, Defendant Basgen said, “You can forget about
     any filings in a court after Rule is done with your shit. You will learn
     not to complain about Baraga Prison staff. The courts don’t care.”
     Plaintiff then asked Defendant Basgen for his store order and Defendant
     Basgen replied, “You’re being taught a lesson not to file lawsuits and
     grievances, you're not getting store homeboy.”

     On December 22, 2017, Defendant Paacolon and Corrections Officer Lee
     gave Plaintiff five duffel bags full of his legal property. Plaintiff states
     that Defendant Rule had removed all the legal documents and caselaw
     from the folders and envelopes, so that all the papers were mixed up in
     the duffel bags. Plaintiff claims that all of his papers had previously
     been deemed allowable excess legal property. Plaintiff asserts that
     documents from numerous cases in the state and federal courts were
     destroyed, confiscated, or lost. Plaintiff has been unable to reassemble
     his papers, which relate to pending civil and criminal litigation, and
     insists that Defendant Rule’s conduct has prevented him from proving
     his innocence.

     Plaintiff claims that while in segregation at AMF, Defendant Cordanaro
     refused to give him writing paper and told Plaintiff to drop his civil suits
                                          4
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1314 Page 5 of 23



     or he would be killed. When Plaintiff reported the threat, Defendant
     Basgen told Plaintiff that he did not believe convicts. When Plaintiff
     asked Defendant Basgen for writing paper, he replied that if Plaintiff
     “took the TB test [he] would not need writing paper or been charged with
     having a razor.” Defendant Basgen then advised Plaintiff to drop the
     civil suit. Defendant Skytta came to Plaintiff’s cell and said “Don’t ask
     me for shit or you won’t eat.” Plaintiff was never given any writing paper
     despite the fact that Plaintiff told Defendants Cordanaro, Skytta, and
     Basgen about the deadlines for his pending cases. Defendant Skytta
     later warned Plaintiff by stating, “If you file any grievances, you’re going
     to die old nigger.”

     Plaintiff alleges that he asked Defendant Bouchard to reschedule the
     December 19, 2017, legal writer meeting because of the impending
     deadline for filing a petition for writ of certiorari in the United States
     Supreme Court. Plaintiff states that the legal writer came to his unit on
     December 23, 25, 26, and 30 of 2017, but only met with Plaintiff on
     December 30, 2017. At that point, the deadline for filing the petition for
     writ of certiorari had expired.

     On December 27, 2017, Defendants Skytta, Cordanaro, and Basgen
     denied Plaintiff’s request for soap. On December 28, 2017, Defendants
     Skytta, Cordanaro, and Basgen denied Plaintiff’s requests for soap and
     toothpaste, stating that the items were not allowed in segregation. Later
     that day, Defendant Holley told Plaintiff that because he had accused
     Corrections Officer Lachance of sexual assault, Defendant Holley was
     going to “fuck him up.” Defendant Holley later lied and said that
     Plaintiff refused to attend his hearing. Plaintiff was found guilty and
     given 10 days loss of privileges. On December 28, 2017, Plaintiff had
     three hearings on the misconduct tickets and the notice of intent he
     received on December 19, 2017. Plaintiff was not present at the hearing
     on the disobeying a direct order misconduct because Defendant Holley
     lied and said that Plaintiff was refusing to attend. Plaintiff was not
     allowed to offer evidence at his hearings on the notice of intent and the
     dangerous contraband ticket. Plaintiff was found guilty at all three
     hearings.

     On December 29, 2017, Plaintiff ordered indigent legal supplies.
     Defendants Skytta and Cordanaro again refused to give Plaintiff soap
     and toothpaste and warned him that if he complained they would
     assault him. Plaintiff asked to send out legal mail to a state court, but
     Defendants Skytta and Cordanaro refused and Defendant Skytta stated,
     “not gon happen nigger.” Later that day, Defendants Skytta and
     Cordanaro refused to give Plaintiff toilet paper.
                                         5
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1315 Page 6 of 23




     On January 2, 2018, Defendant Holley told Plaintiff, “See how easy it is
     for us to fuck you over, I told Lt. Linder that you refused to attend your
     DDO [disobeying a direct order] hearing and your dumb ass was found
     guilty. You filed lawsuits and your property got fucked up. Enjoy, you’re
     staying in the hole motherfucker.” On January 4, 2017, Plaintiff gave
     Defendant Basgen his Court of Appeals opinion in Case No. 17-1084, for
     submission to Defendant Bouchard. Plaintiff never got any response
     from either Basgen or Bouchard. Defendant Basgen attempted to force
     Plaintiff to take the wrong sized envelopes. Later, a mental health
     worker named Beaudoin came to Plaintiff’s cell and Plaintiff gave him a
     kite stating that he was afraid for his life. The kite asserted that
     Plaintiff had been sexually assaulted by Defendant Holley on February
     16, 2016, and sexually harassed on November 27, 2017, and December
     29, 2017. Plaintiff asked Beaudoin to return the note to him with a
     health care stamp on it, so that Plaintiff could use it as evidence.
     Beaudoin agreed.

     On January 5, 2017, Defendant Skytta denied his request for toothpaste,
     saying that all Plaintiff has done is file grievances. Later that day,
     Defendant Holley took Plaintiff to see Resident Unit Manager Jondreau
     for his PREA [Prison Rape Elimination Act] interview related to the
     December 29, 2017, sexual harassment by Defendant Holley. On the
     way, Defendant Holley warned Plaintiff to watch what he said to
     Resident Unit Manager Jondreau. After Plaintiff arrived at Jondreau’s
     office, Jondreau had Defendant Holley leave and Defendant Skytta
     replace him. Plaintiff asked for Defendant Skytta to leave also, but
     Jondreau replied that Plaintiff did not run anything. Remembering the
     threats made by Defendants Cordanaro and Skytta, Plaintiff told
     Jondreau that he had nothing to say, but that he would send him a
     written statement. On the way back to his cell, Defendant Skytta told
     Plaintiff that he was not going to eat for a long time, then both he and
     Jondreau laughed.

     Later that day, Defendant Skytta refused to give Plaintiff his lunch tray
     and on January 6, 2018, Defendant Skytta refused to give Plaintiff his
     breakfast tray. Defendant Holley subsequently told Plaintiff that he did
     not write misconduct tickets, but instead took food trays, shower, and
     yard. On January 8 and 9, 2018, Plaintiff asked Defendant Basgen for
     toothpaste and submitted a kite regarding the need for toothpaste, but
     as of January 12, 2018, he had not received toothpaste. Plaintiff was told
     that he could brush his teeth using water.


                                         6
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1316 Page 7 of 23



      Plaintiff claims that his legal writer has refused to assist him in any
      case where Defendant Bouchard is a defendant because Defendant
      Bouchard runs the legal writer program. Plaintiff states that this
      prevents him from having meaningful access to the courts. Plaintiff
      states that he filed numerous grievances against the named Defendants
      and other prison officials in 2015, 2016, and 2017, asserting interference
      with Plaintiff’s access to the courts, as well as other forms of misconduct.
      On January 19, 2018, Defendants Basgen and Skytta refused to give
      Plaintiff a toothbrush, although Defendant Skytta gave another
      similarly situated inmate a toothbrush on the same day. Defendant
      Skytta told Plaintiff that he was not going to give him his lunch, but
      Plaintiff received his lunch tray from Defendant Holley. Defendant
      Basgen later denied Plaintiff’s request for carbon paper, business sized
      envelopes, and oversized legal envelopes that Plaintiff needed to submit
      documents to the courts.

      On January 20, 2018, Defendant Skytta refused to give Plaintiff his
      breakfast tray. On January 22, 2018, Defendant Basgen again refused
      to give Plaintiff supplies for his legal mail. Plaintiff complains that he
      has no access to the Federal Rules of Civil Procedure, Rules of Evidence,
      and Rules of Appellate Procedure. On January 24, 2018, Plaintiff was
      moved to a detention cell without any reason being given. The cell was
      filthy and smelled of urine. On January 25, 2018, Defendant Basgen
      asked Plaintiff, “How do you like your new home, let’s see how much shit
      you can file now.” Plaintiff ignored him. Defendant Basgen then
      slammed a stack of papers onto Plaintiff’s hand. When Plaintiff
      verbalized pain, Defendant Basgen called him a retard and made faces
      at him.

      On January 26, 2018, Plaintiff was told that he could not receive his
      store items because he was housed in segregation. However, the items
      ordered by Plaintiff were allowable for segregation prisoners. Plaintiff
      states that other similarly situated inmates received their store items
      the previous month and that Defendant Basgen told him that he was
      being taught a lesson “not to file lawsuits and grievances.” Plaintiff
      alleges that Defendant Basgen prevented Plaintiff from getting his
      complaint and affidavit notarized in this case, and delayed Plaintiff’s
      access to his exhibits.

(Id., PageID.624-631.) The Court dismissed Defendants Kokko, Hill, and Borgen.

(Id., PageID.637, ECF No. 13, PageID.638.)

      III.   Summary Judgment Standard
                                   7
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1317 Page 8 of 23



         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan,

421 F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986)). The court must consider all pleadings, depositions, affidavits,

and admissions on file, and draw all justifiable inferences in favor of the party

opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986); Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir.

2005).

         IV.   Access to the Courts

         Jackson alleges that each Defendant violated his right to access the courts in

various ways.     It is well established that prisoners have a constitutional right of

access to the courts.   Bounds v. Smith, 430 U.S. 817, 821 (1977). The right of access

to the courts also prohibits prison officials from erecting barriers that may impede

the inmate’s access to the courts.     Knop v. Johnson, 977 F.2d 996, 1009 (6th Cir.

1992).

         An indigent prisoner’s constitutional right to legal resources and materials is

not, however, without limit.    In order to state a viable claim for interference with his


                                           -8-
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1318 Page 9 of 23



access to the courts, a plaintiff must show “actual injury.”   Lewis v. Casey, 518 U.S.

343, 349 (1996); Talley-Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999); Knop, 977

F.2d at 1000.    In other words, a plaintiff must plead and demonstrate that the

shortcomings in the prison legal assistance program or lack of legal materials have

hindered, or are presently hindering, his efforts to pursue a nonfrivolous legal claim.

Lewis, 518 U.S. at 351-53; Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996).

      The Supreme Court has strictly limited the types of cases for which there

may be an actual injury:

      Bounds does not guarantee inmates the wherewithal to transform
      themselves into litigating engines capable of filing everything from
      shareholder derivative actions to slip-and-fall claims. The tools it
      requires to be provided are those that the inmates need in order to
      attack their sentences, directly or collaterally, and in order to challenge
      the conditions of their confinement. Impairment of any other litigating
      capacity is simply one of the incidental (and perfectly constitutional)
      consequences of conviction and incarceration.

Lewis, 518 U.S. at 355.

      “Thus, a prisoner’s right to access the courts extends to direct appeals, habeas

corpus applications, and civil rights claims only.”   Thaddeus-X v. Blatter, 175 F.3d

378, 391 (6th Cir. 1999) (en banc).      Moreover, the underlying action must have

asserted a non-frivolous claim.   Lewis, 518 U.S. at 353; accord Hadix v. Johnson, 182

F.3d 400, 405 (6th Cir. 1999) (Lewis changed actual injury to include requirement

that action be non-frivolous).

      In addition, the Supreme Court squarely has held that “the underlying cause

of action . . . is an element that must be described in the complaint, just as much as

allegations must describe the official acts frustrating the litigation.”   Christopher v.

                                          -9-
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1319 Page 10 of 23



Harbury, 536 U.S. 403, 415 (2002) (citing Lewis, 518 U.S. at 353 & n.3). “Like any

other element of an access claim, the underlying cause of action and its lost remedy

must be addressed by allegations in the complaint sufficient to give fair notice to a

defendant.”   Id. at 416.    The plaintiff must show that “a nonfrivolous legal claim

ha[s] been frustrated or was being impeded.” Id. at 415.           And the complaint must

“state the underlying claim in accordance with Federal Rule of Civil Procedure 8(a)”

such that it pleads the “underlying cause of action and its lost remedy ... by

allegations ... sufficient to give fair notice to the defendant.” Id. at 416, 417–18.

      To meet this requirement, a plaintiff must show (1) the loss of a nonfrivolous

and arguable claim that is “more than a mere hope;” (2) the defendant’s acts that

caused the loss of the claim; and (3) “a remedy that may be awarded as recompense

but not otherwise available in some suit that may yet be brought.” Id. at 415–16; see

also Clark v. Johnston, 413 F. App’x 804, 816 (6th Cir. 2011).

      Jackson says that Defendant Bouchard failed to give him assistance from

persons trained in the law on several occasions.           (ECF No. 1, PageID.6.)       In

addition, Jackson says that Bouchard denied him access to the Federal Rules of Civil

Procedure, Black’s Law Dictionary, Webster’s Dictionary, and the Michigan Bar

Journal. (Id.) As a result, Jackson says he was unable to file a notice of appeal in

the U.S. District Court in Jackson v. Feliciano, W.D. Mich. Case No. 2:17-cv-77, and

a petition for writ of certiorari in the U.S. Supreme Court in Jackson v. Bouchard,

17-1084, or to state a claim for relief in this lawsuit.   (Id.)




                                          - 10 -
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1320 Page 11 of 23



         Jackson says that Defendants Cordanaro, Bastian, Skytta, and Paacolon

refused to provide him with writing paper.          (Id., PageID.20-21, 28.) In addition,

Jackson alleges that Defendants Bastian denied him correct-sized envelopes and

notary services.    (Id., PageID.45, 82-83.) Further, Jackson alleges that Defendant

Rule removed his legal documents from envelopes and mixed them up and on another

occasion vandalized his legal property into a “confused mess.”       (Id., PageID.29, 34,

37.)

         In the opinion of the undersigned, Jackson has failed to show that he was

denied access to the courts by establishing that Defendants took actions that

hindered his ability to present a nonfrivolous direct appeal, habeas, or civil rights

action.    Jackson points to four cases where he alleges that Defendants denied him

access to the courts.    But a review of the materials before the Court indicate that

Jackson has failed to explain how he suffered an actual injury as a result of

Defendants’ alleged actions.

         First, Jackson says that he was denied access to the courts in this case.   (ECF

No. 1, PageID.6.) The complaint that Jackson filed in this case against multiple

Defendants raises multiple claims for relief.       His complaint exceeds 90 pages and

has over 250 pages of exhibits.     As outlined above, Jackson stated several claims for

relief in his complaint and raised different theories of alleged misconduct by prison

staff.    Jackson has failed to explain how Defendants hindered his efforts to pursue a

nonfrivolous legal claim in this case resulting in the loss of that nonfrivolous claim.




                                           - 11 -
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1321 Page 12 of 23



      Second, Jackson says that he was unable to file a notice of appeal in the U.S.

District Court in Jackson v. Feliciano, W.D. Mich. Case No. 2:17-cv-77, due to actions

of a Defendant.    (ECF No. 1, PageID.9.)      Jackson has not shown that he lost a

nonfrivolous claim as a result of some action by a Defendant here.

      Some background on Jackson v. Feliciano is required here.           In Jackson v.

Feliciano, the U.S. Magistrate Judge recommended that the defendants’ motion for

summary judgment be granted.         (W.D. Mich. Case No. 2:17-cv-77, ECF No. 69,

PageID.1523.) The Report and Recommendation (R&R) noted that a failure to file

timely objections may constitute a waiver of any further right to appeal.      (Id.) A

brief review of the docket in Jackson v. Feliciano reveals that Jackson did not file

objections to the R&R. 2 The Court entered Judgement in favor of Defendants and

dismissed that case on February 13, 2019. (W.D. Mich. Case No. 2:17-cv-77, ECF

No. 78.) The Court noted that Jackson failed to file objections to the R&R despite

receiving a thirty-day extension of time to file his objections.   (W.D. Mich. Case No.

2:17-cv-77, ECF Nos. 77 and 78.)      Thus, Jackson waived his right to appeal the

district court’s decision to the court of appeals.   See Thomas v. Arn, 474 U.S. 140,

155 (1985) (holding “that a court of appeals may adopt a rule conditioning appeal,

when taken from a district court judgment that adopts a magistrate's


2     Jackson requested two extensions of the deadline to file objections to the R&R.
(See W.D. Mich. Case No. 2:17-cv-77, ECF Nos. 70, 71, 74, 75.) He asserted that he
was unable to obtain assistance from the legal assistant due to that person’s
workload, and that he faced a delay in obtaining photocopies. (W.D. Mich. Case No.
2:17-cv-77, ECF No. 71, PageID.1528; ECF No. 75, PageID.1538.) The District
Court granted Jackson’s first request for an extension, but denied the second. (W.D.
Mich. Case No. 2:17-cv-77, ECF Nos. 73, 77.)

                                         - 12 -
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1322 Page 13 of 23



recommendation, upon the filing of objections with the district court identifying those

issues on which further review is desired”).

       The rule that a litigant must object to a U.S. Magistrate Judge’s report and

recommendation in order to file an appeal has long been upheld, even against pro se

litigants.   See Peoples v. Hoover, 377 F. App’x 461, 462 (6th Cir. 2010) (stating

“[p]arties, we have long held, forfeit appellate review of arguments not raised as

objections to a magistrate’s report) (collecting cases).

         There are exceptions to the rule in Thomas v. Arn.       See Carson v. Hudson,

421 F. App’x 560, 564 (6th Cir. 2011) (setting forth exception to the rule in Thomas).

Jackson has failed, however, to explain how his failure to object to the R&R did not

constitute a complete waiver of his appellate rights.           Instead, his response to

Defendants’ motion for summary judgment focuses on his claim that Bouchard

prevented him from filing a notice of appeal.      (ECF No. 68, PageID.1043-44.) But

under the holding in Thomas, and as pointed out in the R&R, Jackson’s failure to

object to the R&R constituted a waiver of his right to appeal.      Thus, again, Jackson

has failed to explain how Defendants hindered his efforts to pursue a nonfrivolous

legal claim resulting in the loss of that nonfrivolous claim.

       Third, Jackson says that he was denied the opportunity to file a petition for

writ of certiorari in the U.S. Supreme Court in Jackson v. Bouchard, 17-1084. (ECF

No. 1, PageID.10.) Jackson fails to explain the facts in that case or his legal theory

to support his request for certiorari.   In addition, Jackson has failed to explain how

Defendant Bouchard denied him the opportunity to file a petition for writ of certiorari


                                          - 13 -
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1323 Page 14 of 23



in that case.   Moreover, the record shows that Jackson did file a petition for writ of

certiorari in case no. 17-1084 on January 26, 2018:




(ECF No. 65-5, PageID.1033.)

      Fourth, Jackson alleges that he was denied access to the courts in Jackson v.

MDOC, 16-633-AA, where the Baraga County Circuit Court allegedly dismissed his


                                         - 14 -
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1324 Page 15 of 23



case for lack of progress.   (ECF No. 1, PageID.39.) Jackson has not presented facts

showing that this state law claim was a non-frivolous direct appeal, a petition for writ

of habeas corpus, or a civil rights complaint. 3

         As a general matter, Jackson fails to show that the Defendants imped his

ability to file a nonfrivolous direct appeal, habeas, or civil rights action.    But the

undersigned wishes to comment briefly on some of Jackson’s other claims relating to

his access-to-the-courts claim.

         Jackson says that he was denied writing paper and certain sized envelopes.

(ECF No. 1, PageID.21, 45, 82.) However, Jackson fails to explain how this caused

him an actual injury in a specific case.      Jackson has shown that he had access to

significant amounts of paper based upon his filings in this case.

         In addition, Jackson alleges that Defendant Rule messed up or mixed up his

legal writings during a cell search.       (Id., PageID.29-39.)   Jackson has failed to

explain how Defendant Rule denied him his right to access the courts in a specific

case.

         Jackson also asserts that he lacked the assistance of a legal writer at different

times.    (Id., PageID.6-10, 58-60.) It should be noted that Jackson’s own exhibits

establish that the he had the assistance of a prison legal writer.         (ECF No. 1-3,

PageID.145-148, 151, 155-156, 159-161, 164, 175, 181; ECF No. 1-4, PageID.189-190,

199, 203, 207, 211, 218, 221, 225-226, 231, 234; ECF No. 1-5, PageID.239, 240, 247,




3     Defendants’ brief represents that this involved an administrative appeal based
upon the coding “AA” on the docket number. (ECF No. 65, PageID.1006.)

                                           - 15 -
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1325 Page 16 of 23



249, 252, 254, 259, 262, 267-268, 283; ECF No. 1-6, PageID.288, 290, 293, 301, 305,

322.) Although at times Jackson complained about his ability to get along with his

legal writer (ECF No. 1-3, PageID.167, 172; ECF No. 1-6, PageID.306-308), he

continued to receive assistance from the program.

         Jackson also received numerous legal materials upon request, which included

case law, statutes, and rules from the prison law library.    (ECF No. 1-3, PageID.176-

177, 180, 185, 187; ECF No. 1-4, PageID.196, 198, 200, 202, 212, 214, 233; ECF No.

1-6, PageID.325-333.)

         In the opinion of the undersigned, Jackson has failed to establish that any

Defendant took an action that denied him the ability to pursue a nonfrivolous direct

appeal, a petition for writ of habeas corpus, or a civil rights action.

         For these reasons, I respectfully recommend that the Court grant the motion

dismissing Jackson’s access-to-the-courts claims under the First and Fourteenth

Amendments.

         V.   Eighth Amendment

         Jackson says that Defendants took various actions that violated his Eighth

Amendment rights.      The Eighth Amendment imposes a constitutional limitation on

the power of the states to punish those convicted of crimes.    Punishment may not be

“barbarous” nor may it contravene society’s “evolving standards of decency.”    Rhodes

v. Chapman, 452 U.S. 337, 345-46 (1981).           The Amendment, therefore, prohibits

conduct by prison officials that involves the “unnecessary and wanton infliction of

pain.”    Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting


                                          - 16 -
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1326 Page 17 of 23



Rhodes, 452 U.S. at 346).    The deprivation alleged must result in the denial of the

“minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347.       The

Eighth Amendment is only concerned with “deprivations of essential food, medical

care, or sanitation” or “other conditions intolerable for prison confinement.”   Id. at

348 (citation omitted).   Moreover, “[n]ot every unpleasant experience a prisoner

might endure while incarcerated constitutes cruel and unusual punishment within

the meaning of the Eighth Amendment.”             Ivey, 832 F.2d at 954.   Temporary

inconveniences, such as being subjected to a flooded cell, or deprived of a working

toilet, do not demonstrate that the conditions fell beneath the minimal civilized

measure of life’s necessities as measured by a contemporary standard of decency.

Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001); J.P. v. Taft, 439 F.

Supp. 2d 793, 811 (S.D. Ohio 2006) (“[M]inor inconveniences resulting from the

difficulties in administering a large detention facility do not give rise to a

constitutional claim.” (internal citation omitted));   Hartsfield v. Vidor, 199 F.3d

305, 310 (6th Cir. 1999) (stating that “deprivations of fresh water and access to the

toilet for a 20-hour period, while harsh, were not cruel and unusual punishment”)

      In order for a prisoner to prevail on an Eighth Amendment claim, he must

show that he faced a sufficiently serious risk to his health or safety and that the

defendant official acted with “‘deliberate indifference’ to [his] health or safety.”

Mingus v. Butler, 591 F.3d 474, 479-80 (6th Cir. 2010) (citing Farmer v. Brennan, 511

U.S. 825, 834 (1994) (applying deliberate indifference standard to medical claims));




                                         - 17 -
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1327 Page 18 of 23



see also Helling v. McKinney, 509 U.S. 25, 35 (1993) (applying deliberate indifference

standard to conditions of confinement claims)).

      Jackson’s allegations that he was denied legal assistance, writing materials,

and envelopes fails to implicate the cruel and unusual punishment clause of the

Eighth Amendment. Rhodes, 452 U.S. at 347.           Similarly, if Jackson is asserting

that his receipt of misconduct tickets violated the Eighth Amendment, those claims

fail because Jackson cannot establish that he was denied access to minimal life

necessities as a result of his receipt of misconduct tickets.   Id.

      Jackson says that he was temporarily denied access to soap, toilet paper,

toothpaste, and food.    (ECF No. 1, PageID.42-43, 45-47, 50-54, 79-81.) However,

the temporary denial of toilet paper, towels, bedding, hygiene material, and food fails

to rise to an Eighth Amendment violation. Gilland v. Owens, 718 F. Supp. 665, 685

(W.D. Tenn. 1989) (“Short term deprivations of toilet paper, towels, sheets, blankets,

mattresses, toothpaste, toothbrushes, and the like do not rise to the level of a

constitutional violation); Cunningham v. Jones, 667 F.2d 565, 566 (6th Cir. 1982)

(providing a prisoner only one meal per day for fifteen days did not violate the Eighth

Amendment, because the meals provided contained sufficient nutrition to sustain

normal health); Davis v. Miron, 502 F. App’x 569, 570 (6th Cir. 2012) (denial of seven

meals over six days is not an Eighth Amendment violation).

      Jackson asserts that he was subjected to verbal harassment. (ECF No. 1.)

Allegations of verbal harassment or threats by prison officials toward an inmate do

not constitute punishment within the meaning of the Eighth Amendment.           Ivey v.


                                         - 18 -
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1328 Page 19 of 23



Wilson, 832 F.2d 950, 955 (6th Cir.1987). Nor do allegations of verbal harassment

rise to the level of unnecessary and wanton infliction of pain proscribed by the Eighth

Amendment.      Id.   Even the occasional or sporadic use of racial slurs, although

unprofessional and reprehensible, does not rise to a level of constitutional magnitude.

Torres v. Oakland Cty., 758 F.2d 147, 152 (6th Cir. 1985).

      In addition, Jackson’s claims arising from emotional injuries are barred by 42

U.S.C. § 1997e(e).    Hardin-Bey v. Rutter, 524 F.3d 789, 795-96 (6th Cir. 2008).

Section 1997e(e) precludes any claim by a prisoner “for mental or emotional injury

suffered while in custody without a prior showing of physical injury.”   Id.

      Jackson has alleged one instance of excessive force against Defendant Bastian.

Jackson says that Defendant Bastian slammed a stack of papers on his hand and

called him a derogatory name.   (ECF No. 1, PageID.84.) As a result, Jackson stated

at his deposition that he suffered some pain and bruising.            (ECF No. 66-3,

PageID.1028.)    In his complaint, he alleged that he sought mental health care

treatment due to this incident.     (ECF No. 1, PageID.84.) In the opinion of the

undersigned, Jackson’s allegation of excessive force fails to rise to the level of an

Eighth Amendment claim and is not actionable under 42 U.S.C. § 1997e(e).

      For these reasons, it is respectfully recommended that the Court grant

Defendants motion to dismiss Jackson’s Eighth Amendment claims.

      VI.   Defendant Paacolon

      Defendant Paacolon was never served with a summons and complaint and

never waived service.    (ECF No. 23.) Defendant Paacolon has not been identified.


                                        - 19 -
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1329 Page 20 of 23



There “has been no staff employed with the last name of Paacolon” at Baraga

Correctional Facility.     (ECF No. 23, PageID.656.)      Due to the failure to serve

Defendant Paacolon with a summons and complaint, it is recommended that the

Court dismiss Defendant Paacolon from this case.

       VI.   Injunctive Relief

       Jackson requests that the Court issue an injunction and restraining order to

stop interfering with his litigation, return confiscated property after reviewing video

evidence, and to transfer him to a different prison.     (ECF No. 74.) Jackson says

that he has been transferred back and forth from Baraga Correctional Facility.

Jackson says that this is evidence of retaliation for his litigation activities.      In

addition, Jackson alleges that individuals who are not defendants have violated his

rights by denying him prescriptions and legal copies.

       Preliminary injunctions are “one of the most drastic tools in the arsenal of

judicial remedies.”    Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001) (quoting

Hanson Trust PLC v. ML SCM Acquisition Inc., 781 F.2d 264, 273 (2d Cir. 1986)).

The issuance of preliminary injunctive relief is committed to the discretion of the

district court.   Ne. Ohio Coal. v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006); Nader

v. Blackwell, 230 F.3d 833, 834 (6th Cir. 2000).

       In exercising that discretion, a court must consider whether plaintiff has

established the following elements: (1) a strong or substantial likelihood of success on

the merits; (2) the likelihood of irreparable injury if the preliminary injunction does

not issue; (3) the absence of harm to other parties; and (4) the protection of the public


                                          - 20 -
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1330 Page 21 of 23



interest by issuance of the injunction.    Id.     These factors are not prerequisites to

the grant or denial of injunctive relief, but factors that must be “carefully balanced”

by the district court in exercising its equitable powers.         Frisch’s Rest., Inc. v.

Shoney’s, Inc., 759 F.2d 1261, 1263 (6th Cir. 1985); see also Ne. Ohio Coal., 467 F.3d

at 1009.

      Moreover, where a prison inmate seeks an order enjoining state prison officials,

the court is required to proceed with the utmost care and must recognize the unique

nature of the prison setting.   Glover v. Johnson, 855 F.2d 277, 284 (6th Cir. 1988);

Kendrick v. Bland, 740 F.2d 432, 438 n.3 (6th Cir. 1984).             The party seeking

injunctive relief bears a heavy burden of establishing that the extraordinary and

drastic remedy sought is appropriate under the circumstances.              Overstreet v.

Lexington-Fayette Urban Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002); Stenberg v.

Cheker Oil Co., 573 F.2d 921, 925 (6th Cir. 1978).

      Under controlling Sixth Circuit authority, Jackson’s “initial burden” in

demonstrating entitlement to preliminary injunctive relief is a showing of a strong or

substantial likelihood of success on the merits of his section 1983 action.    NAACP v.

Mansfield, 866 F.2d 162, 167 (6th Cir. 1989).      Jackson has not made such a showing.

A review of the materials of record fails to establish a substantial likelihood of success

with respect to Jackson’s underlying claims.

      Moreover, to extent that Jackson is seeking injunctive relief against

individuals who are not Defendants in this case, the Court does not have jurisdiction




                                          - 21 -
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1331 Page 22 of 23



over nonparties to this action.    Zenith Radio Corp., v. Hazeltine Research Inc., 395

U.S. 100 (1969).

      A plaintiff’s harm from the denial of a preliminary injunction is irreparable

only if it is not fully compensable by monetary damages.     Overstreet, 305 F.3d at 578.

Jackson has failed to assert factors that establish that he will suffer irreparable harm

in the absence of an injunction.

      Finally, in the context of a motion impacting on matters of prison

administration, the interests of identifiable third parties and the public at large

weigh against the granting of an injunction.      Any interference by the federal courts

in the administration of state prison matters is necessarily disruptive.        The public

welfare therefore militates against the issuance of extraordinary relief in the prison

context, absent a sufficient showing of a violation of constitutional rights.    Glover v.

Johnson, 855 F.2d 277, 286-87 (6th Cir. 1988).       That showing has not been made

here. For these reasons, it is respectfully recommended that the Court deny Jackson’s

motion for injunctive relief.

      VII.   Recommendation

      I respectfully recommend that the Court GRANT Defendants’ partial motion

for summary judgment (ECF No. 65.) as follows:

      1) Dismiss Jackson’s First and Fourteenth Amendment access-to-the-courts

claims,

      2) Dismiss Jackson’s Eighth Amendment claims, and

      3) Dismiss Defendant Paacolon.


                                         - 22 -
Case 2:18-cv-00015-PLM-MV ECF No. 83 filed 03/09/20 PageID.1332 Page 23 of 23



       In addition, it is recommended that the Court deny Jackson’s motion for

injunctive relief.   (ECF No. 74.)

       If the Court accepts this recommendation, Jackson’s First Amendment

retaliation claims against Defendants Perala, Bastian, Cordanaro, Skytta, Rule,

Bouchard, and Holly will be the only remaining claims in this case.

       NOTICE TO PARTIES:        Objections to this Report and Recommendation must

be served on opposing parties and filed with the Clerk of the Court within fourteen

(14) days of receipt of this Report and Recommendation.     28 U.S.C. ' 636(b)(1)(C);

Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b).    Failure to file timely objections

constitutes a waiver of any further right to appeal.   United States v. Walters, 638

F.2d 947 (6th Cir. 1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).



Dated:    March 9, 2020                              /s/ Maarten Vermaat
                                                    MAARTEN VERMAAT
                                                    U.S. MAGISTRATE JUDGE




                                        - 23 -
